Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 06/29/21 as being acknowledged and entered.  By this amendment claims 3-4, 6 and 16-25 are canceled, claims 29-31 have been added, and claims 1-2, 5, 7-15 and 26-31 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (US PGPub 2019/0030651).
Claim 1:  Sekiya teaches (Fig. 11-11A) [0061-0062] a semiconductor substrate comprising: a crystal plane inside the semiconductor substrate, a main surface inclined by a first off-angle (α) greater than 0° from a first direction parallel to the crystal plane, with respect to the crystal plane, in a first radial direction of the main surface; and a 
Claim 2:  Sekiya teaches (Fig. 11-11A) [0061-0062] wherein the first off-angle is equal to or greater than 0.20 and less than 7.3°.  
Claim 5:  Sekiya teaches (Fig. 11-11A) [0061-0062] a first normal to the main surface of the semiconductor substrate is inclined by the first off-angle equal to or greater than 0.2° and less than 7.3°, in a second direction toward the notch, from a second normal to the crystal plane [0029, 0048, 0053].  
Claim 26:  Sekiya teaches (Fig. 11-11A) [0061-0062] a semiconductor substrate comprising: a crystal plane inside the semiconductor substrate, the semiconductor substrate being a silicon single crystal substrate, a main surface inclined by a first off-angle (α) greater than 0°  from a first direction parallel to the crystal plane, with respect to the crystal plane, in a first radial direction of the main surface, wherein the main surface is parallel to the crystal plane, in a second radial direction of the main surface, the second radial direction being perpendicular to the first radial direction a notch (flat) disposed toward the first direction, at an intersection between the first radial direction and an edge of the main surface in the first radial direction, wherein a first straight line 
Claim 27:  Yamanaka teaches (Fig. 7) [0029, 0048, 0053] wherein the first off-angle is equal to or greater than 0.2° and less than 7.3°.  
Claim 28:  Yamanaka teaches the crystal plane intersects a value of 1 on an x-axis and does not intersect a y-axis and a z-axis, in a cubic system silicon (Si) (ABS).  Applicant’s specification states that the crystal plane with these limitations is the (100) plane which the prior art teaches as a common base plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US PGPub 2019/0030651), as applied to claim 1 above, and further in view of Yamanaka (US PGPub 2006/0131553)
Claim 7:  Sekiya teaches (Fig. 11-11A) [0061-0062] the semiconductor substrate of claim 1.  Sekiya does not teach a semiconductor epitaxial layer disposed on the main and comprises an upper surface comprising atomic level steps, wherein the atomic level steps extend parallel to a second straight line perpendicular to the first straight line.  

Claim 8:  Yamanaka [0024] teaches the semiconductor epitaxial layer comprises any one or any combination of Si, SiGe, GaAs, and InP.  

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US PGPub 2019/0030651), as applied to claims 1 and 26 above, and further in view of Yin et al. (US PGPub 2015/0380411). 
Regarding claims 29 and 31, as described above, Sekiya substantially reads on the invention as claimed except Sekiya does not teach the crystal plane is a (100) crystal plane, and the first direction is a <110> direction.  Yin teaches the crystal plane is a (100) crystal plane, and the first direction is a <110> direction to accommodate N and P type transistors on the same substrate but with different crystal orientations to enhance device performance [0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the source/drain region taught by Sekiya to have had the crystal plane is a (100) crystal .

Claims 9-14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PGPub 2006/0131553), in view of Yin et al. (US PGPub 2015/0380411) and Sekiya (US PGPub 2019/0030651).
Claim 9:  Yamanaka teaches (Fig. 7) an integrated circuit device comprising: a semiconductor substrate comprising; a crystal plane inside the semiconductor substrate, a main surface inclined by a first off-angle greater than 0° from a first direction (A) parallel to the crystal plane, with respect to the crystal plane [0029, 0048, 00563], in a first3PRELIMINARY AMENDMENTAttorney Docket No.: Q239823Appln. No.: Not Yet Assigned radial direction of the main surface, wherein the main surface is parallel to the crystal plane, in a second radial direction of the main surface, the second radial direction (dashed line along [001]) perpendicular to the first radial direction; a notch disposed toward the first direction, wherein a first straight line passing through a center of the main surface and the notch is inclined by the first off-angle from a different straight line extending in the first direction from a center of the crystal plane; and an active region disposed on the main surface, and has a major axis parallel to the first radial direction and a minor axis parallel to the second radial direction [0022-0026, 0045-0047,0063] (ABS), wherein the semiconductor substrate is a silicon single crystal substrate [0001], wherein the active region comprises an upper surface comprising an atomic level step, and wherein the atomic level step extends parallel to the second radial direction.  Yamanaka does not teach the active region is part a of a fin-type 
Claim 10:  Yin teaches (Fig. 2a,b) wherein the fin-type active region is elongated in a different direction inclined by the first off-angle from the first direction parallel to the crystal plane, with respect to the crystal plane [0003, 0022].  
Claim 11:  Yin teaches the fin-type active region comprises a sidewall comprising an oriented surface (Fig. 2a).  
Claim 12:  Yin teaches [0032-0034] the fin-type active region comprises any one or any combination of a Si epitaxial layer, a Ge epitaxial layer, a SiGe epitaxial layer, a GaAs epitaxial layer, and an InP epitaxial layer.  

Claim 14:  Yin teaches (Fig. 2a,b) a gate line extending in a minor axis direction of the fin-type active region, and disposed on the semiconductor substrate, wherein the gate line faces a sidewall of the fin-type active region, and wherein the sidewall comprises an oriented surface [0003].  The gate line, being three dimensional, extends in multiple directions.  Regardless of orientation of the gate, it will extend in a direction that is the same as the minor axis direction.  The claim does not provide a specific direction.
Claim 30:  Yin teaches the crystal plane is a (100) crystal plane, and the first direction is a <110> direction [0032].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PGPub 2006/0131553), Yin et al. (US PGPub 2015/0380411) and Sekiya (US PGPub 2019/0030651), as described in claim 14 above, and further in view of Choi et al. (US PGPub 2016/0233164)
Regarding claim 15, as described above, Yamanaka, Yin and Sekiya substantially read on the invention as claimed and Yamanaka and Yin teach (Fig. 2a) a source region and a drain region disposed respectively on sides of the gate line, wherein the source region is spaced apart from the drain region in a different direction perpendicular to an extending direction of the atomic level step.  The steps extend in multiple directions and as a result, there is a direction in which it extends that is perpendicular to the direction in which the source and drain are spaced apart from each .  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-15, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SARAH K SALERNO/Primary Examiner, Art Unit 2814